IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 RE: ESTATE OF IRENE OLICK                     : No. 10 MM 2019
 BUNGARDY, DECEASED                            :
                                               :
                                               :
 PETITION OF: THOMAS W. OLICK                  :


                                        ORDER



PER CURIAM

      AND NOW, this 21st day of March, 2019, the “Motion to Reinstate Case,” treated

as a Petition for Leave to File Petition for Allowance of Appeal Nunc Pro Tunc, is DENIED.